Case 3:16-cV-02435-BR|\/|-DEA Document 180 Filed 03/25/19 Page 1 of 1 Page|D: 2784

n MONTGOMERY McCRACKEN

ATTORNEYS AT LAW

GeO|‘gette Castner LibertyVieW Direct Dia|: 856 488-7794
Admitted in NeW Jersey & Pennsy|vania 457 Haddonne|d ROad, SUif€ 600 FaXZ 856-488-7720
Cherry Hil|, NJ 08002-2220 Emai|: gcastner@mmwr.com

Te|: 856~488~7700

March 25, 2019

VIA ECF

Honorable Douglas R. Arpert, U.S.l\/I.J.

Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
402 E. State Street

Trenton, NJ 086()8

Re: Lawson, et al. v. Praxair, Inc., et al.
Civil Action No. 3:16-cv-02435-BRM-DEA

Dear l\/lagistrate Judge Arpert:

We represent the Praxair Defendants in the above-referenced matter. Please accept this
letter as the Praxair Defendants’ request to reschedule the telephone status conference currently
scheduled for April 24, 2019 at 3 :30 p.m. (see Doc. # 179) as my colleague Jeremy l\/lishkin and
l are both away on Vacation returning May l, 2019. The Western Defendants and Third-Party
Defendant University Medical Center of Princeton at Plainsboro consent to the Praxair
Defendants’ request to the extent that the conference is rescheduled for a date after May l, 2019.
However, Plaintiffs consent to the request to the extent the conference is scheduled before April
l9th, but object if the conference is scheduled after May l, 2019.

Thank you for your consideration of this request.

Respectfully,
s/ Georgette Castner
Georgette Castner

cc: All Counsel of Record (via ECF)

MONTGOMERY McCRACKEN WALKER & RHOADS LLP

 

PENNSYLVAN|A * NEW VORK * NEW JERSEY * DELAWARE

/\ l’li-"\‘N$YL\/AN\A L|M|'|'El) |~|AB|L,!T\' PAR'(N[ERS|'ilP
.lOHN J. LILVV, N|;W Jf;'-,RSF:‘( R¥§Sl’ONS|\'§|.,t';` l’/\R'l`HHR

49ll4l9vl

